DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1, 8, 10, and 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park (U.S. Pub. No. 2020/0015356).
As to claim 1, Park teaches a bonding method (method shown in Figs. 4-6), comprising: 
bonding first areas ([0098]) of a plurality of flexible printed circuit boards on a substrate (bonding first areas PBA1 of the flexible printed circuit boards FPCB1 to the substrate 110), the plurality of flexible printed circuit boards (FPCB1) being sequentially arranged along a direction parallel to a first side of the substrate (as can be seen in Fig. 4, the FCPB1 boards are arranged sequentially along a direction that is parallel to a first side of the substrate 110), and a second area of each of the flexible printed circuit boards exceeds the first side (the second area, which is the area arranged on the PCB1 exceeds the first side and arranged on the second side); 
cutting at least one of the flexible printed circuit boards to enable second sides of all the flexible printed circuit boards to be flush and parallel to the first side (as can be seen in figures 4 and 13, the second sides of the flexible printed circuit boards are cut in order for the first side and second sides to be parallel to one another), wherein each of the second sides is a side of the second area away from the first area (the second sides are in the second area that is across from the first area 110); and bonding second areas of the flexible printed circuit boards with a connection circuit board ([0107]) the FPCB1 boards are connected to the circuit board PCB1 via bonding areas BBA1).
As to claim 8, Park teaches the second area of each of the flexible printed circuit boards (area near PCB1, Fig. 4) is provided with a plurality of output pads (i.e. PD1 and PD2, Fig. 5) which are sequentially arranged along the direction parallel to the second side ([0017], as can be seen in Fig. 5 the pads PD1 and PD2 are arranged along the direction parallel t the second side of PCB1 and PCB2 and the flexible printed circuit boards FCB1 and FPCB2 connected the pads to the printed circuit boards PCB1 and PCB2, [0094]).
As to claim 10, Park teaches the plurality of flexible printed circuit boards (FPCB1) are bonded to a single connection circuit board (the flexible printed circuit boards FPCB1 are connected to a single connection circuit board PCB1).
As to claim 11, Park teaches the flexible printed circuit board is a chip on film (the chip on film is a chip IC1 arranged on the flexible printed circuit board), (the display may include a plurality of driving chips mounted one each of the first and second flexible printed circuit boards, [0118] and [0159], lines 1-12, Fig. 18)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Sakamoto (U.S. Pub. No. 2020/0107447).
As to claim 12, Park teaches the connection circuit of claim 1,
Park does not teach the connection circuit board is a printed wiring board,
Sakamoto teaches the connection circuit board is a printed wiring board ([0070], lines 1-5).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the printed wiring board of Sakamoto to the connection circuit board of Park because the printed wiring board 1 has a coefficient of stretch according to an application of the printed circuit board 10. when the printed circuit board 10 is applied to, for example, a wearable device, the coefficient of stretch is set to be 10% (1.1 times an initial length) or more, is preferably set to be 20% or more, is more preferably set to be 50% or more, and is yet more preferably set to be 80% or more, [0040], lines 17-22.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Kim (U.S. Pub. No. 2013/0201640).
As to claim 13, Park teaches the bonding method of claim 1,
Park does not teach the substrate is a flexible display substrate,
Kim teaches the substrate is a flexible display substrate ([0033], lines 1-7),
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the flexible substrate of Kim to the bonding method and display of Park because to provide a display apparatus that includes a flexible display panel including a display area that displays an image and a non-display area adjacent to at least a part of the display area, [0003], lines 1-4.

Allowable Subject Matter
Claims 2-7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 2 is objected to because the prior art references do not teach the cutting limitation of claim 2 wherein the cutting at least one of the flexible printed circuit boards comprises cutting by taking an extension line of the second side as a cutting line so as to enable all the second sides of the flexible printed circuit boards to be flush. Park in figures 4, 6, and 13 teaches the edges of the flexible circuit boards are aligned and flush, but does not mention cutting by taking an extension line of the second side of a reference flexible printed circuit board. Park further does not teach a distance from the second side of the reference flexible printed circuit board to the first side of the substrate is the shortest. 
Claim 3 is objected to because the prior art references do not teach the second area of at least one of the flexible printed circuit board is provided with at least one alignment mark, and each alignment mark defines a straight line parallel to the second side. 
Claim 9 is objected to because the prior art references do not teach each of the output pads is through out the second area in a direction perpendicular to the second side. Wherein the prior art references like Park teach the pads are arranged on the first side and do not teach the direction of the pads are arranged perpendicular to the second side. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jang (U.S. Pub. No. 2021/0105901) teaches FPC connection structure.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGEMAN KARIMI whose telephone number is (571)270-1712. The examiner can normally be reached Monday-Friday; 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PEGEMAN KARIMI/Primary Examiner, Art Unit 2691